DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/24/22 have been fully considered but they are not convincing to the extent that they apply to the current rejection. Applicant argues that the pressure sources of Jacobsen would not be capable of providing a positive pressure to the cavity, but Jasobsen notes that the pressure sources are reversible (ie positive or negative pressure) and can add or withdraw the fluid base [Fig 4B, col 14 line 13-18, col 14 line 51-57, col 13 line 64-67,] and even has an embodiment wherein positive pressure in a cavity envelope is used to have another part “driven against” another [Fig 7A, col 16 line 44-col 17 line 8]. Applicant argues that the positive pressure would run contrary to the teachings of Younie. While this assertion is false (the vacuum would still be achievable depending on if the positive pressure source was on or off), these features were already taught by the primary reference Jacobsen. Moreover, this has nothing to do with the teachings upon which the examiner relies ie the frame to properly position the film for molding without slippage of the sheet [0033, 0034, Fig 1-4]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 11, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (US 6398992) in view of Browne (US 7188498) and Younie (US 2007/0290389).
As to claim 1, Jacobson teaches a reformable mold [Abstract] with a polymer [col 4 line 13-20] molding surface [col 4 line 19-27], the mold (38, 97, 100, 121, 157) comprising: a base having one or more sidewalls and a floor, the one or more sidewalls extending from the floor and at least in part forming a cavity [Figs 1A-2, 4A, 4B, 6B, 7D, 10B, 13A, 13B], Jacobson teaches the pressure port (190, ports where 10 enters) extends through the base [col 19 line 42-51, Fig 7D, 10B]; and a molding surface of a polymer material extending between the one or more sidewalls (elastic denotes elastomer which is a type of polymer) (32) such that it would seals the envelope[col 4 line 13-20, col 5 line 5-21, col 6 line 62-67, col 10 line 1-15], the molding surface (32) having a molding surface presented away from the floor and an opposite cavity surface presented toward the floor [Figs 1A-2, 4A, 4B, 6B, 7D, 10B, 13A, 13B], wherein the molding surface forms around a positive part into the cavity [Fig 2, col 10 line 9-14, 24-40]. The cavity is capable of being pressurized to a greater pressure than ambient by way of pressure port liquid medium would induce a higher pressure than ambient [col 19 line 42-51, Fig 7A, 7D, 10B] Jacobson even notes introducing other mediums such as gaseous fluids into the cavity [col 6 line 27-49, col 16 line 43-51].
Jacobson does not explicitly state the molding surface is thermoformable at a temperature above a transition temperature of the thermoform polymer material.  
Browne teaches a reconfigurable mold die or insert [Abstract, col 6 line 53-61] utilizing shape memory material (SMP) [Abstract, col 12 line 15-52]. The SMP material allows the tool to be shaped to a temporary shape by heating and forming at a temperature above the glass transition temperature but below the melting temperature ie thermoforming; this process allows for the temporary shape to always be recoverable to a permanent shape [col 10 line 57-col 11 line 22]. This saves the cost of having multiple different dies [col 1 line 29-37] and allows the same tool to mold different components [col 2 line 60-65]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Jacobson and had the molding surface be made of a thermoformable SMP that was configured into a shape above the glass transition temperature, as suggested by Browne, in order to make a reconfigurable mold tool that could always regain its original shape to avoid the costs required for multiple mold tools. 
Examiner notes that both sidewalls and the floor are part of the base so the pressure port can be located in either. 
Jacobsen teaches that a seal is created between the film and the cavity [col 20 line 54-61, Fig 13A]. Jacobsen does not explicitly state that a seal is created between the film and the cavity and that the film is planar and parallel to the floor.
Younie teaches a method of molding [Abstract] wherein a planar flexible film (20) and parallel to the floor (14 bottom) is utilized as a molding surface above base (14) comprising a mold cavity (13) [Abstract, 0032, Fig 1-4]. The film is held across the mold cavity by a frame (21) connected to the film at the perimeter and coupled to the side walls of the base opposite the floor thus sealing the cavity [0011] extending the frame and film between the sidewalls to properly position the film for molding without slippage of the sheet [0033, 0034, Fig 1-4] this configuration allowed for mold faces to produced inexpensively [0007, 0011]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Jacobson and included a frame connecting the thermoform material at a perimeter of the thermoform material and the frame is coupled with the one or more sidewalls at positions opposite the floor allowing for the thermoform material and frame to extend between the one or more sidewalls and seal the cavity, as suggested by Younie, in order to properly position the film without slippage and produce molds inexpensively. 
The examiner notes that the mold be made for a footwear component is part of the preamble and therefore does not limit the claim. Moreover, using the mold to create a footwear component would just be an intended use, which does not limit apparatus claims. 
As to claim 2, Jacobson does not explicitly state the thermoform polymer material is a shape memory polymer.  
Browne teaches a reconfigurable mold die or insert [Abstract, col 6 line 53-61] utilizing shape memory material [Abstract, col 12 line 15-52]. The SMP material allows the tool to be shaped to a temporary shape by heating and forming at a temperature above the glass transition temperature but below the melting temperature ie thermoforming; this process allows for the temporary shape to always be recoverable to a permanent shape [col 10 line 57-col 11 line 22]. This saves the cost of having multiple different dies [col 1 line 29-37] and allows the same tool to mold different components [col 2 line 60-65]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Jacobson and had the molding surface be made of a thermoformable SMP that was configured into a shape above the glass transition temperature, as suggested by Browne, in order to make a reconfigurable mold tool that could always regain its original shape to avoid the costs required for multiple mold tools. 
As to claims 3 and 4, Jacobson does not explicitly state the transition temperature is a glass transition temperature of the thermoform polymer in a range of 150 degrees C to 175 degrees C.
Browne teaches a reconfigurable mold die or insert [Abstract, col 6 line 53-61] utilizing shape memory material [Abstract, col 12 line 15-52]. The SMP material allows the tool to be shaped to a temporary shape by heating and forming at a temperature above the glass transition temperature but below the melting temperature ie thermoforming; this process allows for the temporary shape to always be recoverable to a permanent shape [col 10 line 57-col 11 line 22]. The glass transition temperature (phrased as temperature for shape recovery) of the SMP is up to 150 C [col 11 line 62-66, col 12 line 3-7]. This saves the cost of having multiple different dies [col 1 line 29-37] and allows the same tool to mold different components [col 2 line 60-65]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Jacobson and had the molding surface be made of a thermoformable SMP that had a glass transition temperature of up to 150C, as suggested by Browne, in order to make a reconfigurable mold tool that could always regain its original shape to avoid the costs required for multiple mold tools. Moreover, it has been held that choosing the over lapping portion of the range taught in the prior art is a prima facie case of obviousness, see MPEP 2144.05 I.
As to claims 5 and 6, the combination of Jacobson and Browne teach the thermoform material as explained above, but does not explicitly state the apparatus comprises a frame, the frame connecting the thermoform material at a perimeter of the thermoform material and the frame is coupled with the one or more sidewalls at positions opposite the floor allowing for the thermoform material and frame to extend between the one or more sidewalls.  
Younie teaches a method of molding [Abstract] wherein a flexible film (20) is utilized as a molding surface above base (14) comprising a mold cavity (13) [Abstract, 0032, Fig 1]. The film is held across the mold cavity by a frame (21) connected to the film at the perimeter and coupled to the side walls of the base opposite the floor extending the frame and film between the sidewalls to properly position the film for molding without slippage of the sheet [0032-0034, Fig 1-4, 9-12] this configuration allowed for mold faces to produced inexpensively [0007, 0011]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Jacobson and included a frame connecting the thermoform material at a perimeter of the thermoform material and the frame is coupled with the one or more sidewalls at positions opposite the floor allowing for the thermoform material and frame to extend between the one or more sidewalls, as suggested by Younie, in order to properly position the film without slippage and produce molds inexpensively.
As to claim 7, Jacobson does not explicitly state the thermoform polymer material is one of a thermoset shape memory polymer or a thermoplastic shape memory polymer.  
Browne teaches a reconfigurable mold die or insert [Abstract, col 6 line 53-61] utilizing shape memory polymer that is either a thermoset or a thermoplastic [Abstract, col 12 line 15-52]. The SMP material allows the tool to be shaped to a temporary shape by heating and forming at a temperature above the glass transition temperature but below the melting temperature ie thermoforming; this process allows for the temporary shape to always be recoverable to a permanent shape [col 10 line 57-col 11 line 22]. This saves the cost of having multiple different dies [col 1 line 29-37] and allows the same tool to mold different components [col 2 line 60-65]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Jacobson and had the molding surface be made of a thermoformable SMP that was either a thermoset or a thermoplastic, as suggested by Browne, in order to make a reconfigurable mold tool that could always regain its original shape to avoid the costs required for multiple mold tools. 
As to claims 10, Jacobson teaches the pressure port (190, ports where 10 enters) extends through a sidewall of the one or more sidewalls of the base [col 19 line 42-51, Fig 7D, 10B].  
As to claim 11, Jacobson teaches the base further comprises a backfill port extending through the base and removably sealing the cavity from an exterior of the base, the opening and closing associated valves (95, 99) [Col 14 line 1-12, Fig 4A].
As to claim 30, Jacobsen teaches a pressure source (91 piston, reversible pump) comprising a pressure source fluidly coupled with the pressure port capable of providing greater than ambient air pressure into the cavity of the base [Fig 7A, 4B, col 14 line 13-18, col 14 line 51-57, col 13 line 64-67, col 16 line 44-col 17 line 8]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARMAND MELENDEZ/Examiner, Art Unit 1742